In an action, inter alia, to foreclose a mortgage, Elsie Rockett appeals (1) from an order of the Supreme Court, Nassau County (Burke, J.), dated May 13, 2003, which denied her motion to vacate the note of issue, and (2), as limited by her brief, from so much of an order of the same court dated August 4, 2003, which, upon, in effect, granting reargument, adhered to its original determination.
Ordered that the appeal from the order dated May 13, 2003, is dismissed, as that order was superseded by the order dated August 4, 2003, made upon reargument; and it is further,
Ordered that the order dated August 4, 2003, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
Since Elsie Rockett is not a party to this action, the Supreme Court properly denied her motion to vacate the note of issue. Even if she was attempting to make the motion on behalf of the defendants Genesis Seafood, Inc., G. Rockett & Sons, Inc., and G. Rockett and Sons Lobster Co., Inc., as a non-attorney she could not do so (see CPLR 321 [a]; World on Columbus v L.C.K. Rest. Group, 260 AD2d 323, 324 [1999]; Evans v Conley, 124 AD2d 981, 982 [1986]). Florio, J.P., Schmidt, Mastro and Fisher, JJ., concur.